Civil action to recover damages for an alleged negligent injury and killing of plaintiff's livestock and turkeys by defendant's engines and cars.
From a verdict and judgment in favor of plaintiff, the defendant appeals, assigning errors.
The controversy on trial narrowed itself to issues of fact, which the jury alone could determine. A careful perusal of the record leaves us with the impression that the case has been heard and determined substantially in agreement with the law bearing on the subject, and that the validity of the trial should be sustained. All matters in dispute have been settled by the verdict, and no action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible error.
His Honor properly ruled that the expression "any cattle or other livestock," as used in C. S., 3482, was not applicable to turkeys or other fowls. James v. R. R., 166 N.C. 572.
The verdict and judgment will be upheld.
No error. *Page 850